Citation Nr: 0106439	
Decision Date: 03/05/01    Archive Date: 03/08/01

DOCKET NO.  99-23 799A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for residuals of a head 
injury, to include a chronic headache disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from April 1959 to April 
1961 and from February 1962 to January 1973.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision of the 
Indianapolis, Indiana, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1. An unappealed May 1976 RO decision denied service 
connection for residuals of a head injury.

2. Evidence received since the May 1976 RO decision is new 
and bears directly and substantially on the matter under 
consideration, and is so significant that it must be 
considered in order to fairly decide the claim.


CONCLUSION OF LAW

New and material evidence has been received and the claim of 
entitlement to service connection for residuals of a head 
injury is reopened. 38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 
C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the veteran filed his original claim for 
service connection for residuals of a head injury in February 
1976.  This claim was denied by the RO in a rating decision 
in May 1976.  The veteran was provided notice of the adverse 
decision in June 1976, and he was advised of his procedural 
and appellate rights.  The denial became final when the 
veteran did not complete an appeal of the determination 
within one year of notice thereof.  38 U.S.C.A. § 7105.

The June 1999 RO decision on appeal found new and material 
evidence had been received to reopen the claim for residuals 
of a head injury, and thereafter adjudicated the claim de 
novo.  Nevertheless, the Board will adjudicate the initial 
issue of new and material evidence in the first instance, 
because it determines the Board's jurisdiction to reach the 
underlying claim and to adjudicate the claim de novo.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed.Cir. 196), aff'g 8 
Vet. App. 1 (1995). 

The evidence of record at the time of the May 1976 RO 
decision included service medical records, the veteran's 
statements, and reports of VA examinations in March 1976.  
The service medical records show that the veteran incurred a 
head injury in June 1963 when he was hit above the left eye 
with a shell casing.  The injury caused a minor laceration.  
He received follow-up treatment until July 1963.  The 
laceration was well-healed at that time and no other 
complaints were noted except for some numbness in the area of 
the injury.  The veteran was seen in August 1963 for a 
complaint of chronic headaches since the head injury which he 
described as a shooting pain from the area of the injury to 
the occipital area.  

The veteran underwent physical and psychiatric examinations 
in March 1976.  He reported a history of chronic headaches 
since a head injury in service at both examinations.  The 
report of physical examination indicated no pertinent 
findings.  The report of psychiatric examination contained an 
impression that there were no signs at the present time of 
residuals of a head injury.

Subsequent to the May 1976 RO decision, additional evidence 
has been submitted, including lay statements from the 
veteran's wife, sister and nephew, received in June 1999.  
The veteran's wife and sister recalled having been told by 
the veteran that he had headaches due to a head injury in 
service.  They also reported their observations of the 
veteran having had pain over his left eye attributed to the 
in-service head injury.  The veteran's nephew reported that 
his mother had advised him the veteran had sustained a head 
injury.  The nephew outlined changes he had observed in the 
veteran's behavior.

The veteran provided testimony relative to the issue on 
appeal at a RO hearing in December 1999.  He essentially 
contended that he suffers from headaches as the result of a 
head injury incurred during service, and that he had been 
referred to a VA headache clinic for evaluation.  He stated 
that he had not received treatment at the clinic as he used 
natural healing procedures as treatment.  He indicated the 
procedures had not been prescribed by a physician.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 
3.303 (2000).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2000).

If a claim for service connection was previously finally 
denied, the veteran must submit new and material evidence in 
order to reopen his claim.  38 U.S.C.A. § 5108.  New and 
material evidence means evidence not previously submitted to 
agency decision makers that bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 38 C.F.R. § 3.156.

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), it 
was noted that, while "not every piece of new evidence is 
'material', we are concerned, however, that some new evidence 
may well contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its rating decision."  Considering this, the 
Board concludes that the new evidence, in the form of lay 
statements describing observed symptoms experienced by the 
veteran, and reported etiology, contribute "to a more 
complete picture of the circumstances surrounding" the 
asserted onset of the veteran's headache residuals of a head 
injury.  Id. Therefore, new and material evidence has been 
submitted and the claim of entitlement to service connection 
for residuals of a head injury, to include headaches, is 
reopened. 38 U.S.C.A. § 5108.


ORDER

New and material evidence having been submitted, the appeal 
to reopen the claim for service connection for residuals of a 
head injury is granted, to this extent.


REMAND

Having determined that new and material evidence has been 
presented, the service connection claim must be considered de 
novo.  In this regard, additional development would be 
useful.  A clinical opinion as to whether the veteran has any 
current chronic headache disorder, or other chronic 
disability, residual to the in-service head injury, would be 
useful in adjudicating the appeal de novo.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

Accordingly, this case is REMANDED for the following:

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for headaches since 
service.  After securing any necessary 
authorizations, the RO should request 
copies of all indicated records which 
have not been previously secured and 
associate them with the claims folder.  
If after making reasonable efforts, the 
RO is unable to obtain all of the 
relevant records so sought, the RO must 
provide the veteran with written 
notification that it was unable to obtain 
records with respect to the claim.  Such 
notification must be in compliance with 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A)  A copy of the notice 
must be associated with the claims file. 


2.  The RO should schedule the veteran 
for an examination by a VA neurologist to 
determine the nature, extent and etiology 
of his headaches.  All indicated tests 
and studies should be performed. The 
examiner should elicit from the veteran 
details about the onset, frequency, 
duration, and severity of his headaches 
and state what precipitates and what 
relieves them.  The neurologist is to 
render an opinion as to: 1) Whether the 
veteran has chronic headaches; 2) if so, 
whether they are related to the June 1963 
head injury in service; and 3) if not 
related to a head trauma, whether the 
present condition is related to headaches 
reported in service.  The complete 
rationale for any opinion expressed 
should be provided.  The claims folder 
and a separate copy of this remand should 
be made available to and reviewed by the 
examiner prior to the examination.  The 
RO should inform the veteran of all 
consequences of his failure to report for 
the examination in order that he may make 
an informed decision regarding his 
participation in said examination.  

3.  After the above examination is 
conducted, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required clinical opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).


4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.  

5.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
service connection for residuals of a 
head injury, de novo.  If the benefit 
sought remains denied, the appellant and 
his representative should be provided a 
supplemental statement of the case, which 
reflects RO consideration of all 
additional evidence, and the opportunity 
to respond.  

Thereafter, the case should be returned to the Board for 
further appellate review.  The purpose of this REMAND is to 
obtain additional evidence and ensure that the veteran is 
afforded all due process of law.  The Board intimates no 
opinion, either factual or legal, as to the ultimate 
conclusion warranted in this case.  No action is required by 
the veteran until contacted by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




